            Case 6:18-cv-02015-SI         Document 29       Filed 09/16/21     Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON


    NEIL DOUGLAS BERGER,                                                           6:18-cv-02015-SI
           Plaintiff,
                                                                       ORDER FOR ATTORNEY
            v.                                                    FEES UNDER 42 U.S.C. § 406(b)

    COMMISSIONER OF SOCIAL SECURITY,
          Defendant.


           After considering Plaintiff’s Unopposed Motion, Plaintiff’s Motion is hereby granted as

    follows: Kevin Kerr is allowed an attorney’s fee under the Social Security Act, 42 U.S.C. § 406(b),

    in the amount of $18.615.75, to be paid out of the claimant’s past-due benefits. Plaintiff’s counsel

    shall refund the amount of $5,660.16 already received by counsel under the Equal Access to Justice

    Act.

           Any funds withheld by the Commissioner in anticipation of an order under Section

    406(b), less an administrative assessment pursuant to 42 US.C. 406(d), may be paid to NW

    Disability benefits, LLC dba Kerr Robichaux & Carroll (TID XX-XXXXXXX), 1 PO Box 14490,

    Portland, OR 97293, consistent with this order.



           Dated this 16th day of September, 2021.




                                                  /s/ Michael H. Simon______________
                                                  Michael H. Simon
                                                  United States District Judge




1
    Formerly known as Schneider Kerr & Robichaux.
